                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GILBERTO CARMONA,                                 )
                                                  )
                    Plaintiff,                    )
                                                  )
       vs.                                        )   Case No. 1:19-cv-08377
                                                  )
T & L PRODUCE, INC. d/b/a ROINS FOOD              )
DISTRIBUTION, BELLISSIMO                          )
DISTRIBUTION, LLC, d/b/a GRECO &                  )
SONS, and GEORGE TSEKOS,                          )
                                                  )
                  Defendants.                     )

DEFENDANT BELLISSIMO DISTRIBUTION, LLC’S ANSWER AND AFFIRMATIVE
              DEFENSES TO PLAINTIFF’S COMPLAINT

       NOW COMES Defendant, Bellissimo Distribution, LLC, d/b/a Greco & Sons

(“Defendant”), by and through its attorney, Kevin W. Frey of Laner Muchin, Ltd., and for its

Answer and Affirmative Defenses, states as follows:

                                   Jurisdiction and Venue

       1.      This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331 (federal
question); 29 U.S.C. § 216(b) (FLSA), and 28 U.S.C. § 1367(a) (supplemental jurisdiction).

       ANSWER: Defendant admits this Court has jurisdiction over this matter, but denies that

it has engaged in any conduct that would violate the FLSA or constitute retaliatory

discharge/refusal to hire.

       2.     Venue is appropriate in this district pursuant to 28 U.S.C. § 1391(b)(1), (2)
(venue, generally) and 29 U.S.C. § 216(b) (FLSA).

       ANSWER: Defendant admits the allegations set forth in Paragraph 2.

                                           Parties

       3.     Plaintiff, Gilberto Carmona (“Carmona”), is a former employee of Defendants T
& L Produce d/b/a Roins Food Distribution, George Tsekos, and Bellissimo Distribution, LLC
d/b/a Greco & Sons.


                                              1
       ANSWER: Defendant denies that Plaintiff was ever an employee of Bellissimo

Distribution, LLC d/b/a Greco & Sons. Defendant is without sufficient information to either

admit or deny the remaining allegations set forth in Paragraph 3.

       4.      Defendant T&L Produce d/b/a Roins Food Distribution (“RFD”) is an Illinois-
based corporation that was recently purchased by Defendant Bellissimo Distribution, LLC. RFD
is a wholesale food delivery company.

       ANSWER: Defendant admits that it purchased RFD through an asset purchase

agreement on July 30, 2018. Defendant is without sufficient information to admit or deny the

remaining allegations set forth in Paragraph 4.

      5.      George Teskos (“Tsekos”) is a former owner of RFD and former officer of
Defendant Bellissimo Distribution, LLC d/b/a Greco & Sons.

       ANSWER: Defendant admits that Tsekos formerly owned an interest in RFD.

Defendant denies the remaining allegations set forth in Paragraph 5.

         6.     Defendant Bellissimo Distribution, LLC d/b/a. Greco & Sons (“Greco”) is an
Illinois-based corporation and wholesale food delivery company, that purchased Defendant RFD.

       ANSWER: Defendant admits the allegations set forth in Paragraph 6

                                        Factual Allegations

       7.      Carmona was first hired by RFD and Tsekos in 2002 as a delivery driver.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 7.

         8.    Carmona remained employed by RFD in his capacity as a driver until his illegal
firing in August 2018.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 8.

      9.      Carmona’s job duties included delivering wholesale food orders from RFD’s
warehouse to various restaurants throughout the Chicago-area.




                                                  2
       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 9.

                      Carmona regularly worked in excess of forty hours

       10.    Historically, Carmona’s shifts ran from approximately 6:00 a.m. to approximately
2:00 p.m. He worked Monday through Friday, and every other Saturday.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 10.

      11.    Carmona was paid $19.75 per hour for either forty or forty-eight hours per week,
depending on whether he worked a Saturday that week.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 11.

        12.      Beginning in approximately January 2017, Tsekos instructed Carmona to begin
his shifts at 3:00 a.m. so he could go to the market to pick up additional food for delivery. His
shifts were still scheduled to end at 2:00 p.m.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 12.

       13.     Even though Carmona had begun working fifty-five and fifty-eight hours per
week, respectively, he continued to be paid for forty and forty-eight hours per week.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 13.

        14.    This meant that beginning in January 2017, Carmona was working either fifteen
or eighteen hours per week, for which he was receiving no compensation, including no additional
overtime pay.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 14.

       15.     These additional hours worked by Carmona were performed off-the-clock and
thus not recorded.




                                               3
       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 15.

                              Carmona suffers a workplace injury

        16.     On or about July 10, 2018, Carmona injured his shoulder while making a delivery.
When he returned to RFD’s facility at the end of his shift, he also went to the main office to
report his injury, in-person, to Tsekos. Tsekos was away from the office, and an office employee
instructed Carmona to return the next day to meet Tsekos.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 16.

       17.     He sent Tsekos a text message late that same evening, reporting the injury and
requesting that Tsekos provide him with a helper.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 17.

        18.    Previously, Tsekos had granted other injured drivers’ requests and provided them
with a helper to lift boxes for the injured driver. The helper would have lifted boxes for Carmona
while Carmona drove the truck and interacted with the delivery recipients.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 18.

       19.     Carmona repeatedly requested Tsekos provide him a helper, via text message and
in-person, but never received his requested assistance.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 19.

       20.     Carmona continued performing his job for approximately two weeks, working
through the pain in his shoulder.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 20.




                                                4
                                         Greco purchases RFD

      21.   Upon information and belief, in or about approximately August 2018, ownership
of RFD began to transfer. Greco had already purchased, or been in the process of purchasing
RFD throughout the summer of 2018.

       ANSWER: Defendant admits that it purchased RFD on July 30, 2018 through an asset

purchase agreement. Defendant denies the remaining allegations set forth in Paragraph 21.

        22.    On or about July 25, 2018, RFD held a company-wide meeting. During the
meeting, employees were notified of the company’s purchase by Greco, informed that the
transfer in ownership would take effect on Monday, July 30, 2018, that Tsekos would remain on
in a managerial role, and that Mateo (last name unknown) would be promoted over Tsekos to the
role of Vice President.

       ANSWER: Defendant admits the allegations set forth in Paragraph 22.

       23.     Carmona arrived late to the meeting due to his work completing his shift.

       ANSWER: Defendant denies the allegations set forth in Paragraph 23.

       24.     RFD employees, including Carmona, were also informed that they would remain
employed, though they would need to fill out applications. Carmona filled out the necessary
application paperwork and turned it in to a Greco representative.

       ANSWER: Defendant admits that RFD employees were informed that they would need

to submit applications and complete the onboarding process in order to become employees of

Defendant. Defendant denies the remaining allegations set forth in Paragraph 24.

        25.    Another employee, Omar (last name unknown), stormed out of the meeting at one
point and did not complete his intake or application paperwork.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 25.

        26.    When Carmona completed his application to continue his employment, Tsekos
told him that he would have a job at Greco.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 26.




                                                  5
Carmona informs Tsekos and RFD of his intention to file a workers’ compensation claim;
Tsekos and RFD illegally retaliate and withhold lawfully earned wages; Greco furthers the
retaliation by illegally firing and/or failing to hire Carmona

        27.   After working through approximately two weeks of constant pain, Carmona’s
injury became so overwhelming that he could barely move his arm. On or about July 27, 2018,
Carmona went to the doctor. His physician determined that he needed to remain off of work until
August 10.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 27.

        28.     The following day, on or about Saturday, July 28, 2018, Carmona visited RFD
and informed Tsekos in-person of this development, provided him with a doctor’s note, and
stated that he intended to file for workers’ compensation.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 28.

       29.    Tsekos responded to the news of Carmona’s pending filing of a workers’
compensation claim by instructing Carmona to lie about his injury. Tsekos ordered him to return
to work that upcoming Monday as a driver, after the sale was complete. He further instructed
him to and continue working until that following Friday, after the company sale was complete
and Greco was the new company owner.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 29.

       30.     During this August 11 conversation, Tsekos instructed Carmona to go to the new
owners, that following Friday, August 3, 2018, and lie. He ordered Carmona to say that he
suffered the injury after RFD had been sold so that the accompanying workers’ compensation
claim would be assessed to the Greco’s insurance, not his own. Tsekos told Carmona that he
wanted to “pin it” on Greco’s insurance.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 30.

       31.     Carmona refused Tsekos’s order to lie and commit insurance fraud.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 31.




                                              6
       32.     In response to Carmona’s refusal, Tsekos told him, “You don’t fuck with my
insurance.”

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 32.

        33.    On or about August 2, 2018, Carmona returned to RFD to speak with Tsekos after
he did not receive his next scheduled paycheck.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 33.

       34.      Tsekos first claimed that the check had been mailed, but Carmona said he never
received it. Tsekos eventually admitted that he had thrown the check in the trash.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 34.

       35.     To date, Carmona has never received his final paycheck from RFD.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 35.

        36.     On or about August 9 or 10, Carmona had a follow-up appointment with his
physician. He learned that he could not yet return to work, that he would need additional time off
to heal, and that he might require surgery.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 36.

       37.     Carmona repeatedly attempted to contact Tsekos between August 2 and August
11, 2018, but received no response.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 37.

       38.     On or about August 11, 2018, after being repeatedly ignored by Tsekos, Carmona
again visited RFD to provide Tsekos with his most recent doctor’s note.




                                                7
       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 38.

         39.   When Tsekos saw Carmona, he said, “What the fuck are you doing here? You
were not hired by the new company.” Tsekos told Carmona that he had not been included in the
list of names of employees whose jobs were maintained under the new ownership. From where
Carmona was standing, he could clearly see that his name was, in fact, written on a list of names
of drivers who would remain employed by Greco. Tsekos then walked away and refused to speak
further with Carmona.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 39.

       40.   Mateo, the new Greco Vice President, came over and told Carmona that he no
longer worked at either company because he “already [had] a claim against George,” and had
“sued” Tsekos over his injury, a likely reference to Carmona potentially filing a workers’
compensation claim.

       ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 40.

       41.     Greco participated in and furthered RFD and Tsekos’s illegal acts by firing,
refusing to hire, and/or withdrawing Carmona’s offer because he refused Tsekos’s orders to
commit insurance fraud and/or because he filed a workers’ compensation claim.

       ANSWER: Defendant denies the allegations set forth in Paragraph 41.

       42.     Alternatively, Greco is a proper defendant under the theory of successor liability.

       ANSWER: Defendant denies the allegations set forth in Paragraph 42.

        43.     Greco knew, or should have known of Carmona’s claims against Tsekos and RFD
prior to its acquisition of RFD. Indeed, the General Manager, Mateo, that Greco hired was a
former RFD employee and participated in the efforts to deny Carmona any hope of employment
with Greco.

       ANSWER: Defendant admits that it hired Mateo into the position of General Manager.

Defendant denies the remaining allegations set forth in Paragraph 43.

        44.   Upon information and belief, after Tsekos, RFD, and Greco illegally fired
Carmona, and refused him his final earned paycheck, they compounded their illegal activity by
lying to the workers’ compensation insurance adjustor and claiming that Carmona never gave



                                                8
notice of his injury until after he was fired, and also that the injury was suffered in June 2018.
The adjustor saw past these lies and awarded Carmona his workers’ compensation benefits.

        ANSWER: Defendant denies the allegations set forth in Paragraph 44.

         COUNT I — WHISTLEBLOWER ACT - RETALIATORY DISCHARGE
          DEFENDANT T& L PRODUCE D/B/A ROINS FOOD DISTRIBUTION

        45.     Paragraphs 1 through 44 are incorporated by reference.

        ANSWER: Defendant incorporates by reference its answers to Paragraphs 1-44 as if

fully set forth herein.

       46.    Carmona brings Count I against RFD for violation of the Illinois Whistleblower
Act. 740 ILCS 174/1, et seq.

        ANSWER: The allegations in Count I are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 46.

        47.    The Whistleblower Act prohibits an employer from retaliating against an
employee who refuses to participate in an activity that would result in a violation of state or
federal law. 740 ILCS 174/20.

        ANSWER: The allegations in Count I are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 47.

       48.     RFD was Carmona’s “employer,” and Carmona was RFD’s “employee,” as those
terms are defined in the Act. 740 ILCS 174/5.

        ANSWER: The allegations in Count I are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 48.

       49.      RFD fired Carmona in ‘violation of the Whistleblower Act because he refused to
agree to Tsekos’s illegal scheme to fraudulently cover up and/or misrepresent the nature and
timing of his injury, lie to Greco about the tiding of his injury, and commit insurance fraud.




                                                9
        ANSWER: The allegations in Count I are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 49.

       50.   An employee may bring a civil action against an employer who violates the
Whistleblower Act. 740 ILCS 174/30.

        ANSWER: The allegations in Count I are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 50.

        51.     RFD violated the Whistleblower Act by firing Carmona.

        ANSWER: The allegations in Count I are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 51.

         COUNT II — WHISTLEBLOWER ACT - RETALIATORY DISCHARGE
                        DEFENDANT GEORGE TSEKOS

        52.     Paragraphs 1 through 44 are incorporated by reference.

        ANSWER: Defendant incorporates by reference its answers to Paragraphs 1-44 as if

fully set forth herein.

       53.   Carmona brings Count II against Tsekos for violation of the Illinois
Whistleblower Act. 740 ILCS 174/1, et seq.

        ANSWER: The allegations in Count II are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 53.

        54.    The Whistleblower Act prohibits an employer from retaliating against an.
employee who refuses to participate in an activity that would result in a violation of state or
federal law. 740 ILCS 174/20.




                                               10
       ANSWER: The allegations in Count II are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 54

        55.    Tsekos was Carmona’s “employer,” and Carmona was RFD’s “employee,” as
those terms are defined in the Act. 740 ILCS 174/5.

       ANSWER: The allegations in Count II are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 55.

       56.      Tsekos fired Carmona in violation of the Whistleblower Act because he refused to
agree to Tsekos’s illegal scheme to fraudulently cover up and/or misrepresent the nature and
timing of his injury, lie to Greco about the timing of his injury, and commit insurance fraud.

       ANSWER: The allegations in Count II are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 56.

       57.   An employee may bring a civil action against an employer who violates the
Whistleblower Act. 740 ILCS 174/30.

       ANSWER: The allegations in Count II are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 57.

       58.     Tsekos violated the Whistleblower Act by firing Carmona.

       ANSWER: The allegations in Count II are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 58.

           COUNT III — COMMON LAW RETALIATORY DISCHARGE
         DEFENDANT T& L PRODUCE D/B/A ROINS FOOD DISTRIBUTION

       59.     Paragraphs 1 through 44 are incorporated by reference.



                                              11
        ANSWER: Defendant incorporates by reference its answers to Paragraphs 1-44 as if

fully set forth herein.

         60.    Carmona brings Count III against Defendant RFD based on the common law tort
of retaliatory discharge.

        ANSWER: The allegations in Count III are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 60.

       61.     Illinois law permits an employee to recover damages for retaliatory discharge
from his former employer, if the former employer discharges the employee in retaliation for
refusing to participate in activity that the employee believes to be a violation of public policy,
including refusing to commit a crime on the employer’s behalf.

        ANSWER: The allegations in Count III are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 61.

        62.     Illinois law similarly permits an employee to recover damages for retaliatory
discharge from his former employer, if the former employer discharges the employee in retaliation
for exercising rights provided for by the Illinois Workers’ Compensation Act (“WCA”).

        ANSWER: The allegations in Count III are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 62.

       63.     The WCA provides, in relevant part, that it is unlawful for any employer to
discharge, threaten to discharge, or refuse to hire an employee over his exercise of rights or
remedies granted to him under the WCA. 820 Ill. Comp. Stat. Ann. 305/4.

        ANSWER: The allegations in Count III are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 63.

       64.    RFD discharged Carmona in retaliation for the following protected acts, all of
which contravene public policy:



                                               12
                (a)       Refusing to lie about the timing of his workplace injury and commit
                          insurance fraud; and

                (b)       Exercising his rights as provided for under the WCA and filing a workers’
                          compensation claim.

        ANSWER: The allegations in Count III are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 64.

        65.    As the direct result of the illegal termination of his employment, Carmona
suffered loss of income, benefits, and career opportunities, as well as humiliation and emotional
distress.

        ANSWER: The allegations in Count III are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 65.

               COUNT IV — COMMON LAW RETALIATORY DISCHARGE
               BELLISSIMO DISTRIBUTION, LLC D/B/A GRECO & SONS

        66.     Paragraphs 1 through 44 are incorporated by reference.

        ANSWER: Defendant incorporates by reference its answers to Paragraphs 1-44 as if

fully set forth herein.

         67.    Carmona brings Count IV against Defendant Greco based on the common law tort
of retaliatory discharge.

        ANSWER: Defendant admits that Plaintiff brings Count IV based upon the common

law tort of retaliatory discharge. Defendant denies that it committed the tort of retaliatory

discharge.

        68.     Illinois law permits an employee to recover damages for retaliatory discharge
from his former employer, if the former employer discharges the employee in retaliation for
exercising his rights as set forth under the WCA.

        ANSWER: Defendant objects to the allegations in this paragraph as they are a legal

conclusion. Due to this objection, Defendant denies the allegations set forth in Paragraph 68.



                                                  13
       69.     The WCA provides, in relevant part, that it is unlawful for any employer to
discharge, threaten to discharge, or refuse to hire an employee over his exercise of rights or
remedies granted to him under the WCA. 820 Ill. Comp. Stat. Ann. 305/4.

        ANSWER: Defendant objects to the allegations in this paragraph as they are a legal

conclusion. Due to this objection, Defendant denies the allegations set forth in Paragraph 69.

        70.     Greco either discharged or refused to hire Carmona in retaliation for exercising
his rights as provided for under the WCA and filing a workers’ compensation claim.

        ANSWER: Defendant denies the allegations set forth in Paragraph 70.

        71.    Greco committed the tort of retaliatory discharge when, by way of its agent,
Mateo, it either refused to honor Carmona’s offer of employment with Greco and/or terminated
his position with Greco in retaliation for his filing a workers’ compensation claim.

        ANSWER: Defendant denies the allegations set forth in Paragraph 71.

        72.    As the direct result of the illegal termination of his employment,. Carmona
suffered loss of income, benefits, and career opportunities, as well as humiliation and emotional
distress.

        ANSWER: Defendant denies the allegations set forth in Paragraph 72.

  COUNT V — DEFENDANT T& L PRODUCE D/B/A ROINS FOOD DISTRIBUTION
    ILLINOIS WAGE PAYMENT AND COLLECTION ACT — UNPAID FINAL
                            PAYCHECK

        73.     Paragraphs 1 through 44 are incorporated by reference.

        ANSWER: Defendant incorporates by reference its answers to Paragraphs 1-44 as if

fully set forth herein.

       74.     The Illinois Wage Payment and Collection Act, 820 ILCS 115 et seq. (“the Wage
Act”), requires employers to pay their employees according to their agreements and to pay
employees all earned wages or final compensation. 820 ILCS 115/5.

        ANSWER: The allegations in Count V are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 74.

      75.   Carmona was owed his final paycheck, approximately $900 gross, when his
employment was illegally terminated.



                                                14
        ANSWER: The allegations in Count V are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 75.

        76.     Defendant RFD failed to pay him his final paycheck.

        ANSWER: The allegations in Count V are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 76.

        77.     RFD violated the Wage Act by failing to pay Carmona’s final compensation.

        ANSWER: The allegations in Count V are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 77.

       78.     As a direct result of RFD’s violation of the Wage Act, Carmona was damaged in
the form of being denied his final earned compensation.

        ANSWER: The allegations in Count V are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 78.

                 COUNT VI — DEFENDANT GEORGE TSEKOS
       ILLINOIS WAGE PAYMENT AND COLLECTION ACT — UNPAID FINAL
                              PAYCHECK

        79.     Paragraphs 1 though 44 are incorporated by reference.

        ANSWER: Defendant incorporates by reference its answers to Paragraphs 1-44 as if

fully set forth herein.

       80.     The Illinois Wage Payment and Collection Act, 820 ILCS 115 et seq. (“the Wage
Act”), requires employers to pay their employees according to their agreements and to pay
employees all earned wages or final compensation. 820 ILCS 115/5.




                                               15
       ANSWER: The allegations in Count VI are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 80.

      81.   Carmona was owed his final paycheck, approximately $900 gross, when his
employment was illegally terminated.

       ANSWER: The allegations in Count VI are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 81.

       82.      Decision makers who knowingly permit the violation of the Wage Act face
individual liability for such violations. 820 ILCS 115/13.

       ANSWER: The allegations in Count VI are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 82.

      83.     Defendant Tsekos knew that Carmona had earned, and was owed his final
paycheck, and made the decision to refuse to pay Carmona his earned compensation.

       ANSWER: The allegations in Count VI are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 83.

        84.   By refusing to pay Carmona for his earned final compensation, Tsekos knowingly
violated the Wage Act by failing to pay Carmona’s final compensation to which he was lawfully
entitled.

       ANSWER: The allegations in Count VI are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 84.

       85.     As a direct result of RFD’s violation of the Wage Act, Carmona was damaged in
the form of being denied his final earned compensation.




                                             16
        ANSWER: The allegations in Count VI are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 85.

 COUNT VII — DEFENDANT T& L PRODUCE D/B/A ROINS FOOD DISTRIBUTION
      ILLINOIS MINIMUM WAGE LAW — UNPAID OVERTIME WAGES

        86.     Paragraphs 1 through 44 are incorporated by reference.

        ANSWER: Defendant incorporates by reference its answers to Paragraphs 1-44 as if

fully set forth herein.

      87.     The IMWL requires an employer to pay its covered, non-exempt employee one
and one-half times her regular hourly rate for each hour worked in excess of forty in a
workweek. 820 ILCS 105/3(c), (d).

        ANSWER: The allegations in Count VII are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 87.

      88.     RFD was Carmona’s employer, and Carmona RFD’s employee, within the
meaning of the IMWL 820 ILCS 105/3(c), (d).

        ANSWER: The allegations in Count VII are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 88.

        89.     RFD, by its management or agents, violated the IMWL by requiring Carmona to
work in excess of forty hours per week, failing to properly and accurately record all hours that he
worked, and failing to pay him time-and-a-half wages for all hours worked over forty in any
given workweek between January 2017 and his firing, which resulted in him receiving less than
the legal overtime rate for his overtime hours.

        ANSWER: The allegations in Count VII are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 89.

        90.     RFD’s violation of the IMWL was willful.


                                                17
        ANSWER: The allegations in Count VII are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 90.

     91.     As a direct result of RFD’s violation of the IMWL, Carmona suffered the loss of
Compensation in the form of overtime pay.

        ANSWER: The allegations in Count VII are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 91.

                  COUNT VIII — DEFENDANT GEORGE TSEKOS
          ILLINOIS MINIMUM WAGE LAW — UNPAID OVERTIME WAGES

        92.     Paragraphs 1 through 44 are incorporated by reference.

        ANSWER: Defendant incorporates by reference its answers to Paragraphs 1-44 as if

fully set forth herein.

      93.     The IMWL requires an employer to pay its covered, non-exempt employee one
and one-half times her regular hourly rate for each hour worked in excess of forty in a
workweek. 820 ILCS 105/3(c), (d).

        ANSWER: The allegations in Count VIII are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 93.

      94.     Tsekos was Carmona’s employer, and Carmona Tsekos’s employee, within the
meaning of the IMWL as he exercised direct control over Carmona’s rate of pay and
compensation. 820 ILCS 105/3(c), (d).

        ANSWER: The allegations in Count VIII are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 94.

      95.     As a direct result of RFD’s violation of the IMWL, Carmona suffered the loss of
compensation in the form of overtime pay.



                                               18
        ANSWER: The allegations in Count VIII are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 95.

       COUNT IX — BELLISSIMO DISTRIBUTION, LLC D/B/A GRECO & SONS
         ILLINOIS MINIMUM WAGE LAW — UNPAID OVERTIME WAGES

        96.     Paragraphs 1 through 44 are incorporated by reference.

        ANSWER: Defendant incorporates by reference its answers to Paragraphs 1-44 as if

fully set forth herein.

      97.     The IMWL requires an employer to pay its covered, non-exempt employee one
and one-half times her regular hourly rate for each hour worked in excess of forty in a
workweek. 820 ILCS 105/3(c), (d).

        ANSWER: Defendant objects to the allegations in this paragraph as they are a legal

conclusion. Due to this objection, Defendant denies the allegations set forth in Paragraph 97.

        98.   RFD and Tsekos were Carmona’s employer, and Carmona was RFD and Tsekos’s
employee, within the meaning of the IMWL as they exercised direct control over Carmona’s rate
of pay and compensation. 820 ILCS 105/3(c), (d).

        ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 98.

       99.     Greco, by virtue of its acquisition of RFD, is liable for their IMWL violations
under a theory of successor liability.

        ANSWER: Defendant denies the allegations set forth in Paragraph 99.

      100. As a direct result of Greco’s violation of the IMWL, Carmona suffered the loss of
compensation in the form of overtime pay.

        ANSWER: Defendant denies the allegations set forth in Paragraph 100.

                      COUNT X — DEFENDANT GEORGE TSEKOS
              FAIR LABOR STANDARDS ACT — UNPAID OVERTIME WAGES

        101.    Paragraphs 1 through 44 are incorporated by reference.




                                                19
        ANSWER: Defendant incorporates by reference its answers to Paragraphs 1-44 as if

fully set forth herein.

       102. The FLSA requires an employer to pay its covered, non-exempt employee one
and one-half times his regular hourly rate for each hour worked in excess of forty in a workweek.
29 U.S.C. § 207(a)(1).

        ANSWER: The allegations in Count X are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 102.

      103. Tsekos was Carmona’s employer, and Carmona Tsekos’s employee, within the
mewling of the FLSA. 29 U.S.C. § 203(d), (e).

        ANSWER: The allegations in Count X are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 103.

        104. Tsekos, by his management or agents, violated the FLSA by failing to pay
Carmona all of his earned overtime wages for his hours worked over forty (40), which resulted in
his receiving less than the legal overtime rate for her overtime hours.

        ANSWER: The allegations in Count X are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 104.

        105.    Tsekos’s violation of the FLSA was willful.

        ANSWER: The allegations in Count X are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 105.

      106. As a direct result of Tsekos’s violation of the FLSA, Carmona suffered the loss of
compensation in the form of overtime pay.




                                               20
        ANSWER: The allegations in Count X are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 106.

   COUNT XI - DEFENDANT T&L PRODUCE D/B/A ROINS FOOD DISTRIBUTION
        FAIR LABOR STANDARDS ACT — UNPAID OVERTIME WAGES

        107.    Paragraphs 1 through 44 are incorporated by reference.

        ANSWER: Defendant incorporates by reference its answers to Paragraphs 1-44 as if

fully set forth herein.

       108. The FLSA requires an employer to pay its covered, non-exempt employee one
and one-half times his regular hourly rate for each hour worked in excess of forty in a workweek.
29 U.S.C. § 207(a)(1).

        ANSWER: The allegations in Count XI are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 108.

      109. RFD was Carmona’s employer, and Carmona RFD’s employee, within the
meaning of the FLSA. 29 U.S.C. § 203(d), (e).

        ANSWER: The allegations in Count XI are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 109.

        110. RFD, by his management or agents, violated the FLSA by failing to pay Carmona
all of his earned overtime wages for his hours worked over forty (40), which resulted in his
receiving less than the legal overtime rate for her overtime hours.

        ANSWER: The allegations in Count XI are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 110.

        111.    RFD’s violation of the FLSA was willful.




                                               21
        ANSWER: The allegations in Count XI are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 111.

      112. As a direct result of RFD’s violation of the FLSA, Carmona suffered the loss. of
compensation in the form of overtime pay.

        ANSWER: The allegations in Count XI are not directed at Defendant, and, therefore,

Defendant makes no answer to these allegations. To the extent an answer is required, Defendant

denies the allegations in Paragraph 112.

      COUNT XII — BELLISSIMO DISTRIBUTION, LLC D/B/A GRECO & SONS
         FAIR LABOR STANDARDS ACT — UNPAID OVERTIME WAGES

        113.    Paragraphs 1 through 44 are incorporated by reference.

        ANSWER: Defendant incorporates by reference its answers to Paragraphs 1-44 as if

fully set forth herein.

       114. The FLSA requires an employer to pay its covered, non-exempt employee one
and one-half times his regular hourly rate for each hour worked in excess of forty in a workweek.
29 U.S.C. § 207(a)(1).

        ANSWER: Defendant objects to the allegations in this paragraph as they are a legal

conclusion. Due to this objection, Defendant denies the allegations set forth in Paragraph 114.

         115. Greco, by virtue of its acquisition of RFD and federal recognition of successor
liability, was Carmona’s employer, and Carmona Tsekos’s employee, within the meaning of the
FLSA. 29 U.S.C. § 203(d), (e).

        ANSWER: Defendant denies the allegations set forth in Paragraph 115.

        116. Tsekos, by his management or agents, violated the FLSA by failing to pay
Carmona all of his earned overtime wages for his hours worked over forty (40), which resulted in
his receiving less than the legal overtime rate for her overtime hours.

        ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 116.

        117.    Tsekos’s violation of the FLSA was willful.


                                                22
         ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 117.

      118. As a direct result of Tsekos’s violation of the FLSA, Carmona suffered the loss of
compensation in the form of overtime pay.

         ANSWER: Defendant is without sufficient information to either admit or deny the

allegations set forth in Paragraph 118.


                                  AFFIRMATIVE DEFENSES

         1.     With respect to claims for monetary relief, Defendant is entitled to a set-off from

any liability for sums earned by Plaintiff since his alleged termination.

         2.     Plaintiff is obligated to mitigate his alleged damages with respect to claims for

monetary relief. Those claims should be barred or, in the alternative, reduced if Plaintiff has

failed to mitigate his damages.

         3.     There is no causal connection between the alleged protected activity and the

alleged adverse employment action.

         4.     Any and all actions taken by Defendant with respect to the Plaintiff were in good

faith.

         5.     Plaintiff’s claims against Defendant are barred, in whole or in part, to the extent

they arise out of or relate to events occurring prior to Defendant purchasing the assets of RFD on

or about July 30, 2018.

         6.     Defendant is not a proper party defendant in Plaintiff’s claim for violation of the

Fair Labor Standards Act (“FSLA”) or the Illinois Minimum Wage Law (“IMWL”) in that it did

not, willfully or otherwise, prevent the payment of compensation that was allegedly owing and

due to Plaintiff.




                                                 23
       7.      Plaintiff is barred in whole or in part by the applicable statutes of limitations to

the extent that Plaintiff seek damages beyond the applicable two or three year statutes of

limitations provided for under the FLSA and the IMWL.

       WHEREFORE, the Defendant denies each and every allegation not expressly admitted

herein, including Plaintiff’s requests for relief, and respectfully request that Plaintiff’s Complaint

be dismissed with prejudice and that the Court grant any additional relief to the Defendants as

this Court deems appropriate.




Dated: March 6, 2020                          Respectfully Submitted,

                                              BELLISSIMO DISTRIBUTION, LLC, D/B/A
                                              GRECO & SONS


                                              By:     /s/ Kevin W. Frey
Kevin W. Frey                                         Kevin W. Frey
LANER MUCHIN, LTD.                                    One of Its Attorneys
515 North State Street, Suite 2800
Chicago, IL 60654
(312) 467-9800 / (312) 467-9429 (fax)
kfrey@lanermuchin.com
Attorney for Defendant Bellissimo
Distribution, LLC, d/b/a Greco & Sons




                                                 24
                              CERTIFICATE OF SERVICE

       Kevin W. Frey, an attorney, hereby certifies that on March 6, 2020, he caused the

foregoing DEFENDANT BELLISSIMO DISTRIBUTION, LLC’S ANSWER AND

AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT in the above-captioned

matter to be filed with the Clerk of the District Court and served on the parties of record,

including those listed below, by operation of the Court’s CM/ECF electronic filing system,

addressed to:


                            Dennis R. Favaro
                            Patrick J. Gorman
                            Favaro & Gorman, Ltd.
                            835 Sterling Avenue
                            Suite 100
                            Palatine, Illinois 60067
                            (847) 934-0060
                            dfavaro@favarogorman.com
                            pgorman@favarogorman.com
                            Attorney for Plaintiff, Gilbert Carmona


                            Rachel Schaller
                            Taft Stettinius & Hollister LLP
                            111 East Wacker Drive
                            Suite 2800
                            Chicago, Illinois 60601
                            (312) 527-4000
                            rschaller@taftlaw.com
                            Attorney for Defendants, T&L Produce, Inc. d/b/a Roins Food
                            Distribution and George Tsekos



                                   /s/Kevin W. Frey




                                             25
